Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 4/19/22, wherein independent claims 4, 13 and 22 are amended.
The previous rejection mailed on 2/07/2022 has been modified to address the limitations of amended claims. Accordingly this action has been made final.
2.	The instant application is a national stage entry of PCT/KR2017/009254, International Filing Date: 08/24/2017, claims foreign priority to 10-2016-0107827, filed 08/24/2016 and claims foreign priority to 10-2017-0107007, filed 08/24/2017.

Claim status
3.	In the claim listing of 4/19/2022 claims 4-9, 13-17 and 22-26 are pending in this application and are under prosecution. Claims 4, 6, 13, 15, 22-23 and 26 are amended. Claims 1-3, 10-12 and 18-21 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Specification -Objection withdrawn
4.	The previous objection to the specification has been withdrawn in view of deleting the hyperlink http:// or other browser-executable code present in paragraphs 101, 107 and 108. The amendments to the specification has been reviewed and entered. No new matter has been introduced by the amendments.

		
Claim Objection -withdrawn
5.	The previous objection to claim 26 has been withdrawn in view amending claim 26 to be dependent from claim 22.

Response to the Remarks
6.	The amendments to independent claims 4, 13 and 22 in the order recited are acknowledged by the examiner (Remarks, pg. 11).
	With respect to the newly added limitation of “in the order recited” the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C).
	In view of not claiming any new or unexpected results in amended claims 4, 13 and 22, it is maintained that the limitation of in “the order recited” is encompassed by the selection of any order of performing process steps.
	With regard to the arguments of “neither Chang nor Kausch teaches or suggests the claimed steps in order, such as, firstly, modifying a thin film device, secondly, contacting/injecting a microorganism and dimethyl 3,3 '-dithiobispropionimidate (DTBP) on the modified thin film device for the purpose of the concentrating the microorganism, and thirdly, extracting the nucleic acid by treating the thin film device” (Remarks, pg. 12, paragraph 1), applicant is reminded that independent claims 4, 13 and 22 are rejected over Chang in view of Kausch and general knowledge at the effective filing date of the claimed invention. 
	Claim 4 as recited require step 1 modifying an object by introducing an amine group into the object (recited in generality) and contacting a sample including a microorganism and DTBP, which are taught by Chang in view of Kausch as discussed in the previous and this office action. 
	Therefore the arguments appear to be based on the recitation in the preamble of “A method of concentrating a microorganism”(claim 4) and “A method of concentrating a microorganism and concurrently extracting a nucleic acid from the concentrated microorganism”(claim 22)” but not in the body of the claims.
Also, with regard to preamble of independent claims 4, 13 and 22, MPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language in the preamble of said claims merely set forth the intended use or purpose of the claimed steps but do not limit the scope of the claims.
Also, applicant’s arguments rely on language solely recited in preamble recitations in claims 4 and 22. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), See also MPEP § 2111.02 for further details.
In other words arguments do not commensurate with the scope of said claims.
With regard to the arguments of “neither Chang nor Kausch teaches or suggests the effect of concentrating a microorganism using DTBP” (Remarks, pg. 12), it is noted claims 1 and 22 as amended merely require contacting the sample including microorganism and DTBP.
The remarks regarding example 8 and the results as shown in Fig. 10 of the instant specification (Remarks, pg. 12), it is noted that the claimed results are in the specification but not yet distilled into claims. Therefore arguments do not commensurate with the scope of claims 4 and 22.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In the instant case in this office action claims are rejected over combination of references, the step not taught by primary art is taught by secondary arts and general knowledge at the time of the effective filing date of the claimed invention.
	Furthermore, it is well known in the art that the crosslinker DTBP able to crosslink DNA to stabilize the complex and release the complex with reducing agent as applied to claim 4 as above are further evidenced by Davis et al (US 20110144190 published Jun. 16, 2011, paragraphs 0089, 0102-0103 and 0105) and DTBP crosslinker being more defined and consistent crosslinker to crosslink DNA and proteins as applied to claim 4 as above is further evidenced by Muratani et al (US 20120252702, published Oct. 4, 2012, paragraph 0077).
	Kausch also teaches that the method has numerous advantages in terms of time, resolution, purity, and preservation of the structure of the biological material during isolation and separation (Abstract) thus providing teachings, suggestions and motivations to include the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object of Chang as also further evidenced by Davis and Muratani.
	With regard to the arguments of why DTBP should be selected (Remarks, pgs. 13-17), it is noted that as discussed above Kausch teaches a plurality of cross linkers including DTBP, which stabilizes DNA DTBP complex and can be released with the reducing agent as further evidenced by Davis and Muratani. In other words the use of DTBP crosslinker to cross link the DNA was known in the art at the effective filing date of the claimed invention.
	Also, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to modifying an object to introduce amine group and contacting a sample including a microorganism and DTBP, and there were a number of methodologies available to do so.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful (e.g., see Chang, Kausch, Davies or Muratani).  Thus, the use of DTBP cross linker product not of innovation but of ordinary skill and common sense.  
	Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided with alternative  DTBP cross linker as taught by Kausch as further evidenced by Davis and Muratani in the method of Chang with reasonable expectation of success. Both the KSR case law and the available options would provide one ordinary skill to do so with reasonable expectation of success.   
	Also, MPEP 2144.09 | states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." /n rePayne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In rePapesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and /n reDillon, 919 F.2d 688, 16 USPQe2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds.
	
	Since Kausch teaches a verities of crosslinking agents including DTBP, Kausch effectively establishes the crosslinking to be functional equivalents. It is noted that the MPEP states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. /n re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)." See MPEP § 2144.06(Il).
	With regard to unexpected results disclosed in the specification (Remarks, pgs., 12 and 13) it is noted that arguments are not persuasive, because unexpected results disclosed in the specification but have not yet distilled into claims.	  
	Therefore it is maintained that the limitations of claims 4-9, 13-17 and 22-26 are obvious over Chang in view of Kausch as further evidenced by Davis and Muratani.

Claim Objections
7.	Claims 4 and 22 are objected to because of the following informalities: 
	Claims 4 and 22 are objected over the recitation of “a microorganism” in line 4 and line 5 respectively because said recitation does not provide proper support for “a microorganism” in line 1. Applicant is suggested to use the recitation “the microorganism” in line 4  or line 5 respectively to overcome the objection. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 4-9, 13-17 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claims 4, 13 and 22 recite the limitation "in the order" in line 2.  There is insufficient antecedent basis for “the” order limitation in the claim. Applicant is suggested to use the phrase “in order as recited” to overcome said rejection.
11.	Claims 5-9, 14-17 and 23-26 are indefinite because they are dependent from claim 4, 13 and 17 respectively and include their limitations.



Claim Rejections - 35 USC § 103
12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	Claims 4-9, 13-17 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 7,960,180 issued Jun. 14, 2011) in view of Kausch et al (US 5,665,582 issued Sep. 9, 1997).
	Claim interpretation: Instant claims recited with alternate claim language “or” or “and/or” has been interpreted as to require single interpretation.
The instant specification does not provide a limiting definition for a microorganism. Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the microorganism (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]). Given the broadest reasonable interpretation the microorganism has been interpreted to encompass a microbe or cell or virus or phage or bacteria or any biological material. 
With regard to preamble of independent claims 4, 13 and 22, MPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language in the preamble of said claims merely set forth the intended use or purpose of the claimed steps but do not limit the scope of the claims.
The instant specification recite the term “object” may be any one of a thin film device, a magnetic bead, a ring resonator, and a nanoparticle, but the present invention is not limited thereto (paragraph 69, emphasis underlined by the examiner). Therefore the metes and bounds of “an object” are not limited to any one listed above. 
	With regard to the order of steeps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). 
	In the instant case, as discussed below Chang in view of Kausch as further evidenced by Davies and Muratani teaches the steps of said claims and thus is prima facie obvious in the absence of new or unexpected results (emphasis underlined by the examiner).
	In view of lack of the absence of new or unexpected results in independent claims 4, 13 and 17 for the “order recited”, said limitation has been encompassed by teachings of claimed steps.
	It is noted that instant claim 4 as recited merely require an object comprising an amine group and contacting a sample including a microorganism in the form of a microbe or cell or virus or phage or bacteria and dimethyl 3,3'- dithiobispropionimidate (DTBP).
	Chang and Kausch teach a method for isolation of microorganism in the form of virus or biological material and therefore analogous arts. The teaching of Kausch are specifically relied for DTBP, which is a reversible linker that facilitate obtaining the biological material for biological material for verities of downstream analysis of the material thereby increasing the utilities of the method of Chang.
	Regarding claim 4, Chang teaches method and apparatus to capture and release microbe in the form of virus (i.e., microorganism), wherein the apparatus adapted to capture a microbe particle includes a silica substrate and a positively charged material to at least partially coat the silica substrate, wherein the positive charged material includes an aminopropyl functional group (Figs. 4, 5 and 8 and Table 2 and their associated descriptions in columns 11 and 12), which meets the limitation of step (1) of modifying an object by introducing an amine group into the object (i.e., silica substrate).
	Chang does not specifically teach contacting the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object, which is taught by Kausch, who is in the same field of endeavor teaches a method for reversibly anchoring a biological material to a solid support comprising the steps of: (a) placing a reversible polymer onto the solid support; (b) attaching a reversible linker to the polymer; and 
(c) linking the biological material to the reversible linker with a binding composition, said binding composition comprising a nucleic acid, an antibody, an anti-idiotypic antibody or protein A, to reversibly anchor the biological material to the solid support; wherein said biological material is a chloroplast, plastid, microorganism, chromosome, fragment of chromosome, protein or nucleic acid, wherein the reversible crosslinker is DTSSP, SPDP, SAED, SMPT, DPDPS, DSP, BSOCOES, EGS, APDP, DTBP, BASED or SADP (Kausch claims 1, 13 and 19, column 15, lines 11-20, column 20,  line 62 and Table 2 as shown below emphasis underlined by the examiner), thus teaching the concept of contacting the sample comprising the biological material with reversible cross linker including DTBP.

    PNG
    media_image1.png
    190
    514
    media_image1.png
    Greyscale

	It is well known in the art that the reversible cross linker allows detachment of biological material in native state using DTT (Kausch, Example 8 and claim 19). 
	Furthermore, it is well known in the art that the crosslinker DTBP able to crosslink DNA to stabilize the complex and release the complex with reducing agent as applied to claim 4 as above are further evidenced by Davis et al (US 20110144190 published Jun. 16, 2011, paragraphs 0089, 0102-0103 and 0105) and DTBP crosslinker being more defined and consistent crosslinker to crosslink DNA and proteins as applied to claim 4 as above id further evidenced by Muratani et al (US 20120252702, published Oct. 4, 2012, paragraph 0077).
	Kausch also teaches that the method has numerous advantages in terms of time, resolution, purity, and preservation of the structure of the biological material during isolation and separation (Abstract) thus providing teachings, suggestions and motivations to include the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object of Chang as also further evidenced by Davis and Muratani.
	The artisan would recognize that while combining the DTBP of Kausch in the method of Chang some routine optimization is needed, which is within the skills of one having ordinary skill in the art especially when Kausch provides instructions to include the step of combining sample with the DTBP.
	It is noted that reversible cross linker of Kausch comprise a plurality of reversible cross linkers but also teaches the DTBP linker and thereby meeting the limitations of DTBP of instant claim 4.
	Also, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, Chang in view of Kausch teaches the steps of claim 4 including DTBP, thereby meeting the limitations of instant claim 4.
	Also, MPEP 2144.09 | states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." /n rePayne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In rePapesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and /n reDillon, 919 F.2d 688, 16 USPQe2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds.
	
	Since Kausch teaches a verities of crosslinking agents including DTBP, Kausch effectively establishes the crosslinking to be functional equivalents. It is noted that the MPEP states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. /n re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)." See MPEP § 2144.06(Il).
		It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of contacting the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object in method of with a reasonable expectation of success with the expected benefit of having the method that has numerous advantages in terms of time, resolution, purity, and preservation of the structure of the biological material during isolation and separation as taught by Kausch as further evidenced by Davis and Muratani. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the step of contacting the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object, which is routinely practiced in the art as exemplified by Kausch.
	It is noted that claim 4 as recited merely require steps 1 and 2, which as discussed above are obvious Chang in view of Kausch as further evidenced by Davis and Muratani.
	Regarding claims 5-8, Chang in view of Kausch teaches that the object is silica functionalized with (3-aminopropyl) triethoxysilane and include 3-aminopropyl-functionalized silica (Fig. 4 and Chang column 4, lines 28-31). Kausch also teaches a magnetic bead (column 52, line 20). The artisan would recognize the teachings of Chang of (3-aminopropyl) triethoxysilane and include 3-aminopropyl-functionalized silica meets the limitations of said claim including silane compound formula 1.
	Regarding claim 9, Chang in view of Kausch teaches a blood sample (Kausch, column 10, line 35).
	Clam 13 is drawn to a method of extracting a nucleic acid comprising: modifying an object by introducing an amine group into the object (step 1); injecting a sample of a nucleic acid and dimethyl 3, 3 '-dithiobispropionimidate (DTBP) onto the modified object and forming a complex of the nucleic acid and the DTBP (step 2); and extracting the nucleic acid by treating the object, on which the complex is formed, with an elution buffer solution (step 3).
	The teachings of Chang in view of Kausch regarding steps 1 and 2 of claims 13 and 15 of modifying, contacting a sample including a microorganism and dimethyl 3,3'-
dithiobispropionimidate (DTBP) each other on the modified object are discussed above in detail, while rejecting claim 4.
	With regard to step 3 of claim 13 of extracting the nucleic acid by treating the object, on which the complex is formed, with an elution buffer solution, Kausch teaches a method for reversibly anchoring a biological material to a solid support comprising the steps of: (a) placing a polymer that solidifies in the presence of a counter ion onto the solid support; (b) attaching a reversible linker to the polymer, wherein said linker is reversible by thiol reduction; and (c) linking the biological material to the reversible linker In the form DTBP with a binding composition, said binding composition comprising a nucleic acid, an antibody, an anti-idiotypic antibody or protein A, to reversibly anchor the biological material to the solid support; wherein said biological material is proteins, DNA, RNA, chloroplasts, plastids, chromosomes or fragments of chromosomes, wherein the method of claim 19, further comprising the step of releasing the biological material, wherein said releasing is by DTT solution (Kausch, claims 19-21).
	The artisan would recognize releasing the nucleic acid from the support by DTT solution of Kausch meets the limitation of step (3) of claim 13 of extracting the nucleic acid by treating the object, on which the complex is formed, with an elution buffer solution.
	Kausch also teaches that the method has numerous advantages in terms of time, resolution, purity, and preservation of the structure of the biological material during isolation and separation (Abstract) thus providing teachings, suggestions and motivations to include the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object and extracting the nucleic acid by treating the object, on which the complex is formed, with an elution buffer solution of Kausch in the method of Chang.	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of contacting the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object on which the complex is formed, with an elution buffer solution of Kausch in the method of Chang in method of with a reasonable expectation of success with the expected benefit of having the method that has numerous advantages in terms of time, resolution, purity, and preservation of the structure of the biological material during isolation and separation as taught by Kausch. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the step of contacting the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object on which the complex is formed, with an elution buffer solution which is routinely practiced in the art as exemplified by Kausch as further evidenced by Davis and Muratani .
	Regarding claims 14-17, Chang in view of Kausch teaches that the object is silica functionalized with (3-aminopropyl) triethoxysilane and include 3-aminopropyl-functionalized silica (Fig. 4 and Chang column 4, lines 28-31). Kausch also teaches a magnetic bead (column 52, line 20). The artisan would recognize the teachings of Chang of (3-aminopropyl) triethoxysilane and include 3-aminopropyl-functionalized silica meets the limitations of said claim including silane compound formula 1.
	Claim 22 is drawn to steps of modifying an object by introducing an amine group into the object (step 1); concentrating a microorganism by contacting a sample including the microorganism and dimethyl 3, 3 '-dithiobispropionimidate (DTBP) each other on the modified object (step 2); isolating a nucleic acid from the concentrated microorganism (step 3); forming a complex of the isolated nucleic acid and the DTBP (step 4); and extracting the nucleic acid by treating the object, on which the complex is formed, with an elution buffer solution (step 5).
	The artisan would recognize that the steps of claim 22 is similar to claim 13, except for the step of forming a complex of the isolated nucleic acid and the DTBP (step 4). The artisan would further recognize that the step (4) would amount to routine optimization process and thus would be obvious improvement over Chang in view of Kausch as further evidenced by Davis and Muratani.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of contacting the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object on which the complex is formed, with an elution buffer solution of Kausch in the method of Chang in method of with a reasonable expectation of success with the expected benefit of having the method that has numerous advantages in terms of time, resolution, purity, and preservation of the structure of the biological material during isolation and separation as taught by Kausch. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the step of contacting the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object on which the complex is formed, with an elution buffer solution which is routinely practiced in the art as exemplified by Kausch as further evidenced by Davis and Muratani.
	Regarding claims 23-25, Chang in view of Kausch teaches that the object is silica functionalized with (3-aminopropyl) triethoxysilane and include 3-aminopropyl-functionalized silica (Fig. 4 and Chang column 4, lines 28-31). Kausch also teaches a magnetic bead (column 52, line 20). 
	The artisan would recognize the teachings of Chang of (3-aminopropyl) triethoxysilane and include 3-aminopropyl-functionalized silica meets the limitations of said claim including silane compound formula 1.
	Regarding claim 26, Chang in view of Kausch teaches a blood sample (Kausch, column 10, line 35).

Double Patenting
14.	Per request from the applicant the previous ODP rejection of instant claims 4-9, 13-17 and 22-26 over claims 5-7, 13-14 and 20-21 of copending Application No. 16/492,606 in view of Chang et al (US 7,960,180 issued Jun. 14, 2011) and further in view of Kausch et al (US 5,665,582 issued Sep. 9, 1997) has been held in abeyance till the allowable subject matter has been identified in the instant application.
	Also, potential ODP rejection of instant claims 4-9, 13-17 and 22-26 over claims 10-13 and 15-17 of copending Application No. 16/759,366 in view of Chang et al (US 7,960,180 issued Jun. 14, 2011) and further in view of Kausch et al (US 5,665,582 issued Sep. 9, 1997) has been held in abeyance till the allowable subject matter has been identified in the instant application.
	The ODP issue will be revisited once the allowable subject matter has been identified in the instant application.


Conclusion
15.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634